Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10870554 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and of the patent are drawn to the same invention including a mobile hose reel system with the same elements recited by the applicant, but differ only in specificity and obvious wording changes.  The invention broadly claimed in this application is obviously encompassed by the claims of the patent.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one sensor, a controller, a gps sensor with an encoder, data from the sensor to determine a speed and how much hose is wound,” recited in claims 21-23, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-23 are indefinite and vague.  Which elements constitutes “at least one sensor, a controller, a gps sensor with an encoder, data from the sensor to determine a speed and how much hose is wound,” recited in claims 21-23?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Malzacher, U.S. Patent No. 4767073, in view of Oakes et al., U.S. Patent No. 4196917, and further in view of Puck, US 2008/0302902 A1.
	Regarding claims 1-3, 5-8, 10-12 and 17-20, Malzacher ‘073 teach a method of using the apparatus, as shown in figures 1-11.  Malzacher ‘073 discloses a mobile cable reel system comprising: a frame (110, 112), an axle 118 rotationally attached to the frame, a pair of wheels (not labeled, near 118, see figures 7-10) attached to the axle, a spool 128 rotationally attached to the frame, a driving member (155-156, a variable hydraulic motor 153, claims 7-8 and 10) attached to the frame and configured to rotate the spool, a tongue (a portion of 112 near a hitch 114) pivotally attached to a portion of the frame 110 (see figures 8-10), a first actuator 120 configured to pivot a portion of the frame 110 rather than the tongue, and a hose guide (28, 152, attached to the frame and arranged at a front of the reel system) configured to move in a side-by-side manner to control a loading of cable on the spool, wherein the tongue (a portion of 112), a coupling member 114 configured to couple to a towing vehicle (not shown, but the hitch 114 used for towing, claims 5-6), and the hose guide (28, 152) is between the coupling member 114 and the spool 128; and a second actuator (using 153, 150, 154) configured to move the hose guide 152 (claim 3) and pivotally connected (i.e. using 120 to move 150, claims 2 and 12) to the frame 110, see figures 1-11.
	As stated above, Malzacher ‘073 shows the concept of pivoting a portion of 112 frame to a portion of 110 frame using the actuator 120, but does not specifically show a pivoting at the tongue nor shows a hose material being wound onto the spool.
	Oakes ‘917 discloses the concept of using a tractor 10 coupling a tongue 38 to pivot 34 from a frame 22 using an actuator 58 to help swing the frame laterally off set (i.e., claims 15, 17, and 20 for placing the trailer offset) from the towing/pulling machine to ensure the device is being properly positioned, as same as applicant’s device.
	Puck ‘902 discloses the concept of using a mobile hose reel system 10 with a spool 34 to help wind/unwind a hose material 70, see figures 1-4.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Malzacher ‘073 to include a tongue that can pivot with respect to the frame as suggested by Oakes ‘917 in order to properly place the frame into a proper location during the usage of the device, and use a hose material for a mobile hose reel system as suggested by Puck ‘902 to ensure that other materials can be spooled and not limited to only one material.  

Allowable Subject Matter
Claims 4, 9 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
7/28/22
/SANG K KIM/Primary Examiner, Art Unit 3654